Exhibit 10.2
Director Compensation Policy
for Non-Employee Directors of King Pharmaceuticals, Inc.
As approved by the Board of Directors on February 13, 2004
and last amended on July 30, 2008

     
Retainer *
  $38,000 annually
 
   
Board Meeting Fees*
  $2,000 per meeting
 
   
Committee Meeting Fees*
  $1,200 per meeting
 
   
Lead Independent Director Retainer*
  $25,000 annually
 
   
Audit Chair Retainer*
  $12,000 annually
 
   
Other Chair Retainer*
  $7,500 annually
 
   
Continuing Education Expenses
  Reasonable and customary expenses
 
   
Personal use of corporate aircraft
  10 hours of flight time per calendar year**
 
   
Annual Grant of Restricted Stock Units
  $135,000 market value, restricted stock units***

Cash compensation to be received by each director pursuant to this policy may be
deferred in accordance with the King Pharmaceuticals, Inc. Non-Employee
Directors’ Deferred Compensation Plan.

*   Fees are to be paid at the end of each quarter for service during that
quarter. Fees for service during part of a quarter will be pro rated.   **  
(1) 10 hours are available to each director each calendar year. Unused hours do
not accumulate from one year to the next.

(2) Each use pursuant to this provision shall require the prior authorization of
the Chairman of the Board.
(3) Use is limited to flights for which the primary purpose is King’s business.
The aircraft flight shall not be for purely personal purposes.
(4) Flight time will accrue only while the director is on board.
(5) Usage will be treated as compensation to the director as may be required by
the Internal Revenue Code.
(6) Reports of aircraft usage by non-employee directors will be provided not
less than annually to the Compensation and Human Resources Committee.

 



--------------------------------------------------------------------------------



 



***   Automatically awarded once annually through the King Pharmaceuticals, Inc.
Incentive Plan.

By resolution of the Board on February 13, 2004, as amended on February 22,
2006, August 2, 2006, February 21, 2008 and April 30, 2008, restricted stock
units related to King’s common stock, having a value of $135,000 at the time of
grant (based upon the closing price of the common stock as of that date) are
automatically granted to each non-employee director on May 15 of each year, or,
if May 15 falls on a weekend or holiday, on the first business day immediately
preceding May 15.
Upon becoming a director (other than through re-election), the non-employee
director shall automatically be granted, upon the first day of service as a
director, such number of restricted stock units as have a value equal to the
portion of $135,000 which is equivalent to the fraction of a year between the
first date of service and the first May 15 thereafter.
Except as provided in the following paragraph, for restricted stock units
granted pursuant to this provision, shares shall be delivered to the director in
settlement of the restricted stock units upon the first to occur of the
following, and otherwise according to the terms of the Incentive Plan: (1) one
year following the date of grant; and (2) the day which is six calendar months
after the first to occur of the following: (a) the director, standing for
reelection, is not reelected; (b) the director completes his or her term of
office after declining to stand for reelection; (c) the director completes his
or her term of office after not being nominated to stand for reelection; and
(d) the director completes his or her term of office, having been ineligible to
stand for reelection under term limit provisions then in effect; provided that
in no event shall any such shares be delivered before January 1, 2009.
A director may elect, with respect to a grant of restricted stock units made
pursuant to this provision on or after April 30, 2008, that shares shall be
delivered to the director in settlement of the restricted stock units on the day
which is six calendar months after the conclusion of the director’s service on
the Board, and otherwise according to the terms of the Incentive Plan; provided
that in no event shall any such Shares be delivered before January 1, 2009.
Notes to Schedule of Compensation for Non-Management Directors:
     The Board of Directors determined, on March 11, 2004, that the only
compensation to be paid for participation in executive sessions of the
non-management directors shall be a fee of $1,200 for attending an executive
session of the non-management directors which is held on a day on which a Board
meeting is not held. Retainers shall not otherwise be paid to the coordinating
director or other participants for these activities.

 